Citation Nr: 1403014	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-12 667	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for a back condition.  



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 1967 to January 1973.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The Board recognizes that while perfecting his appeal, the Veteran requested a travel board hearing before a Veterans Law Judge (VLJ).  Subsequently, in June 2013, the Veteran changed his request to a videoconference hearing.  See June 2013 Report of General Information.  A videoconference hearing was scheduled for October 2013, and the Veteran was notified in writing of the hearing by way of an August 2013 letter.  He, however, did not appear for the hearing, and has not provided explanation, or requested a new hearing.  Thus, the Board deems the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

A chronic back disability was not present in service or until many years thereafter and is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, VCAA compliant notice was provided in a December 2009 letter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, Social Security Administration records, a hearing transcript, and a VA examination report.

The Veteran was afforded a hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issues to the Veteran, and the Veteran provided relevant testimony as to why he believed his condition was related to service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for a back disability.  He contends that heavy lifting in service contributed to his current back disability and that such disability takes years to develop. 

Service treatment records do not reflect complaints or treatment for a back condition.  A normal clinical evaluation for his spine was noted on the Veteran's enlistment and separation medical examinations.  

A private treatment record from Fairhope Internal Medicine, PC, dated in August 2006, shows that the Veteran reported recurrent back pain.  The Veteran stated that his pain started in 1980 and reported several incidents of back pain while working as a pipe fitter.  The Veteran was diagnosed with mild to moderate back pain.  

A private treatment record dated in September 2006 shows that the Veteran was diagnosed with mild anterior spondylitic change in the L3-L4.  

A private treatment record from Foley Orthopedics dated in September 2006 indicates that the Veteran complained of back pain.  The private physician noted the Veteran's active duty service and his subsequent work history in construction from 1974 to 2005.  The Veteran described his back pain as "shooting and stabbing."  He noted that the pain was worse with activity and improved with rest.  The Veteran was diagnosed with chronic lumbar pain, with spondylosis.

VA treatment records dated in October 2006 and December 2006 show that upon physical examination, the Veteran's back was within normal limits.  

The Veteran was afforded a VA examination in February 2012.  The Veteran reported that while in service, he developed a back problem in 1971 due to lifting heavy things/objects especially while climbing hills.  The Veteran noted that he experienced back pain five months ago after turning the wrong way.  The pain lasted for a week.  

After examination of the Veteran and review of the Veteran's image testing, the examiner diagnosed the Veteran with degenerative disc disease of the L4-L5 lumbar spine with spondylolisthesis and spondylosis deformans of the lumbar spine.  The examiner reviewed the Veteran's claim file and employment history and opined that the Veteran's current low back condition was not related to the Veteran's active duty service.  The examiner noted that the Veteran was an engine mechanic while in service.  She also noted that there were no complaints or treatment for back pain during active duty.  The examiner noted that Veteran's current back condition can be caused by aging alone and in the absence of chronic back pain treatment, his back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

At the Veteran's DRO hearing held in April 2012, the Veteran indicated that his back pain got worse in 2006.  He stated that his military service contributed to his current back condition.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.  The Veteran was not treated for back symptoms during service, nor were any back injuries reported.  In addition, a back disorder was not noted upon separation from service; at that time, his spine was clinically evaluated as normal.  The Veteran is currently diagnosed with a back condition, to include degenerative disc disease of the L4-L5 lumbar spine with spondylolisthesis and spondylosis deformans of the lumbar spine.  The earliest medical evidence of a back condition is dated August 2006.  This is approximately 33 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, the only medical opinion of record addressing the relationship between the current condition and service is that of the VA examiner, and such opinion is against the claim.  

In this case, the Board finds the opinion of the February 2012 VA examiner to be most probative.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's assertion as to in-service events, post service employment and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent and probative opinion to the contrary.  

To the extent that the Veteran himself believes that his current disability is connected to an in-service incident, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of spine disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, spine disorders require medical testing to diagnose and can arise from many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, his opinion as to the diagnosis or etiology of a back disability is not competent medical evidence.  Moreover, the Veteran was not shown to have arthritis in service or within a year following discharge from service.  Thus, whether the symptoms the Veteran experienced in service or following service are in any way related to his current back disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the Board finds the opinion of the 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.  

The Board notes that the Veteran reported that heavy lifting in service contributed to his current back disability.  To the extent he contends he has suffered from back problems since service, such assertion is contradicted by his assertion at an August 2006 private examination that his back pain started in 1980.  Accordingly, any assertion of continuous back pain since service is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

In summary, a chronic back disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the current back disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


